 

Exhibit 10.3

April 11, 2012

Alexa King

General Counsel

Aruba Networks, Inc.

1344 Crossman Avenue

Sunnyvale, CA 94089

 

  Re: Amendment to Distribution Agreement

Dear Ms. King:

Reference is made to the Distributor Agreement – Stocking dated September 29,
2011 by and between Aruba Networks, Inc. (“Vendor”) and SYNNEX Corporation
(“SYNNEX”) (“the Agreement”).

Pursuant to Section 11.10 of the Agreement, as of the date first written herein,
each of Vendor and SYNNEX wishes to amend the Agreement by this letter amendment
(“Amendment”). Capitalized terms used in this Amendment which are not otherwise
defined herein, shall have the meanings given such terms in the Agreement.
Therefore, the parties agree as follows:

Section 1 Amendment to the Agreement

1.1 Section 5.8 of the Agreement shall be deleted and the following substituted
therefor:

Delivery, Freight Charges, Risk of Loss. In its acceptance of Purchase Orders in
the United States, Aruba shall notify Distributor of Aruba’s targeted shipment
dates for the Products. Aruba shall provide the Products F.O.B. Origin, Aruba’s
designated facility provided that such facility is within the contiguous United
States (Incoterms 2000), freight charges to be paid by Distributor. Title to
Hardware and all risk of loss shall pass to Distributor upon tender of shipment.
For Purchase Orders in Canada, the Products shall be delivered to Distributor
F.O.B. Origin, freight charges to be paid by Distributor. Title and risk of loss
shall transfer to Distributor upon delivery to the carrier. Unless otherwise
specified on the Purchase Order, delivery shall be made to Distributor’s address
specified on the first page of this Agreement. Distributor shall notify Aruba of
its preferred forwarders, brokers, transportation suppliers and insurance
carriers and Aruba shall use such preferred entities in accordance with
Distributor’s instructions. Notwithstanding the foregoing, in the absence of
specific instructions from Distributor, Aruba shall select the carrier and
arrange for in-transit insurance, all at Distributor’s expense. Distributor
shall be the importer of record. Title to Software shall at all times remain
solely with Aruba.



--------------------------------------------------------------------------------

Aruba Networks, Inc.

April 11, 2012

Page 2

Section 2 Reference to and Effect on the Agreement

2.1 Upon the effectiveness of this Amendment, on and after the date hereof, each
reference to the Agreement shall mean and be a reference to the Agreement as
amended hereby.

2.2 Except as specifically set forth above, the Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

2.3 The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of a party, nor constitute a waiver of any provision of the Agreement, or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

If the above changes to the Agreement are acceptable, please acknowledge your
acceptance below and return the executed portion of this Amendment by facsimile
at (510) 668-3707 to my attention with two executed originals to follow by mail.
Upon receipt, I will return one fully executed original of the same for your
files. If you have any questions, please feel free to contact me at
(510) 668-3668.

Very truly yours,

SYNNEX Corporation

/s/ Leslie Rosenthal

Leslie Rosenthal

Corporate Counsel

AGREED AND ACCEPTED:

Aruba Networks, Inc.

/s/ Oren Levy

Name: Oren Levy

Title: Senior Director, Global Commercial Law